Citation Nr: 1303297	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-11 265A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased disability rating for service-connected fracture of the base of left first metacarpal with limited motion of the left wrist, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







REMAND

The Veteran served on active duty from January 1995 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In his August 2012 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge (VLJ) to be held in Washington D.C.  The Veteran was subsequently scheduled for a hearing on January 24, 2013.  However, in November 2012, the RO received the Veteran's written request for a videoconference hearing before a VLJ instead of the Washington DC venue.  The RO forwarded the Veteran's request to the Board, and the documents have been associated with his claims file.  In December 2012, the Board received a similar letter from the Veteran requesting a videoconference hearing.  

Given the Veteran's timely request, a remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ sitting in Washington DC.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

